Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 6, 8 – 12, 14 – 16, 18 and 19 are pending.

Allowable Subject Matter
Claims 1 – 6, 8 – 12, 14 – 16 18 and 19, renumbered as 1 – 16, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 12 and 18 (renumbered as 1, 11, 15) directed to receiving a communication; detecting whether the communication is a request to start the asynchronous analytics operation; and in response to detecting that the communication is a request to start the asynchronous analytics operation: parsing the communication to identify an analytics query associated with the asynchronous analytics operation; verifying an access authorization associated with the analytics query, wherein the access authorization grants a permission to execute the analytics query; executing the analytics query; querying a status information associated with the analytics query based on a partial completion event associated with the analytics query; receiving the status information associated with the analytics query; transmitting the status information associated with the analytics query within a status communication to a sender of the communication; receiving a result for the analytics query; and transmitting the result in a reply communication.
The prior art of record does not explicitly disclose the amended claims as a whole. An updated search in view of the amended language in view of the claim as a whole did not return sufficient prior art to disclose the limitations.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164